Citation Nr: 1617226	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  08-20 423	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tremor of the right hand.

2.  Entitlement to service connection for Raynaud's phenomenon.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Coyle, Counsel





INTRODUCTION

The Veteran served on active duty from November 1994 to July 2005.     
This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In November 2011, the Board denied service connection for hypersensitivity pneumonitis.  At that time, the Board also remanded three other claims for further development.

In May 2014, the agency of original jurisdiction (AOJ) granted service connection for a low back disability which had previously been on appeal.  Consequently, the matter is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In March 2016, the Veteran filed a claim on a proper VA form for higher ratings for his service-connected restrictive lung disease, low back disorder, migraines, and hypertension.  It appears the AOJ is actively processing these claims and they are referred to the AOJ for proper action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A March 2011 VA examination found that the Veteran does not have right hand tremors or Raynaud's disease, because the symptoms of these disorders were not shown on examination.  The examiner noted that the Veteran was employed as a police officer, and indicated that the Veteran could not perform his duties as a police officer if these disabilities existed.  

The Board's November 2011 remand directed that the March 2011 examiner provide an addendum to her report.  The examiner was to note the reports of both tremor and Raynaud's phenomenon in the Veteran's service treatment records, and comment on the current findings in contrast with the service treatment record findings, and provide a rationale for any disagreement with the findings in the service treatment records.  

The requested addendum was received in December 2011.  The addendum did not take into account the service treatment records documenting reports of tremors and Raynaud's in service, or contrast the examiner's findings that the Veteran does not have tremors or Raynaud's phenomenon with the findings in the service treatment records.  In addition, evidence received by VA in September 2014 reflects that the Veteran is no longer working as a police officer.  

Thus, the record as it currently stands is insufficient for purposes of deciding the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  A new VA examination must be scheduled.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA neurological examination by an examiner who has not previously evaluated the Veteran's tremors and/or Raynaud's phenomenon.  The entire record must be reviewed by the examiner.  The examiner must also take a detailed history from the Veteran as to the onset, description and frequency of his symptoms.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a current right handed tremor and/or Raynaud's phenomenon.    

If there is no current right handed tremor and/or Raynaud's phenomenon, the examiner must reconcile the lack of a current disability with the service treatment records documenting the presence of these symptoms, and provide an opinion as to whether it is at least as likely as not that the Veteran had right handed tremor and/or Raynaud's phenomenon at any time during or after the Veteran's service, even if the disability has resolved.

For any finding of tremor or Raynaud's which is found to have been present at any time either during or after the Veteran's service, the examiner must state whether it is at least as likely as not (probability of 50 percent or greater) that it initially manifested during service, or is otherwise related to the Veteran's service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  Finally, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

